IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-4193

ALICIA C. WHEELER,

      Appellee.


_____________________________/

Opinion filed August 14, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Pamela Jo Bondi, Attorney General, Sharon S. Traxler, Assistant Attorney General,
Tallahassee, for Appellant.

Mutaqee Akbar, Akbar Law Firm, PA, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Mobley v. State, 197 So. 3d 572 (Fla. 4th DCA 2016),

superseded by statute, Ch. 2017-115, § 9, at 8, Laws of Fla.

ROWE, KELSEY, and JAY, JJ., CONCUR.